PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 				:
Arron, et al.					:
Application No. 12/935,822			: 	DECISION ON PETITION
Filed: 26 Jan 2011				:
For: COMPOSITIONS AND METHODS	:
 FOR TREATING AND DIAGNOSING	:
 ASTHMA					:

This is a decision on the February 10, 2021 petition filed under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the concurrently filed terminal disclaimer1 be disqualified as prior art. This is also a decision on the February 10, 2021, petition under 37 CFR 1.182 requesting expedited consideration of the petition under 37 CFR 1.183.

The petition under 37 CFR 1.182 is GRANTED.

For the reasons set forth below, the petition under 37 CFR 1.183 is DISMISSED.

FEES

The petition fee of $420.00 under 37 CFR 1.17(f) for the petition under 37 CFR 1.183 was received on February 10, 2021. The petition fee of $420.00 under 37 CFR 1.17(f) for the petition under 37 CFR 1.183 was also received on February 10, 2021. 

The fee set forth in 37 CFR 1.17(i) is required for the amendment to the specification to name the parties to the joint research agreement as the amendment was not filed within one of the periods set forth under 37 CFR 1.71(g)(2). The authorized deposit account was charged $140.00 on May 4, 2021 for the fee under 37 CFR 1.17(i), accordingly.

		
RELEVANT STATUTE AND REGULATIONS

Pre-AIA  35 U.S.C. 103(c) provides:

	(1) Subject matter developed by another person, which qualifies as prior art only under 	one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability 	under this section where the subject matter and the claimed invention were, at the time 	the claimed invention was made, owned by the same person or subject to an obligation of 	assignment to the same person. 

	(2) For purposes of this subsection, subject matter developed by another person and a 	claimed invention shall be deemed to have been owned by the same person or subject to 	an obligation of assignment to the same person if —

	(A) the claimed invention was made by or on behalf of parties to a joint research 	agreement that was in effect on or before the date the claimed invention was made; 
	(B) the claimed invention was made as a result of activities undertaken within the scope 	of the joint research agreement; and 
	(C) the application for patent for the claimed invention discloses or is amended to 	disclose the names of the parties to the joint research agreement.

	(3) For purposes of paragraph (2), the term “joint research agreement” means a written 	contract, grant, or cooperative agreement entered into by two or more persons or entities 	for the performance of experimental, developmental, or research work in the field of the 	claimed invention.

37 CFR 1.71(g) provides:

	(1) The specification may disclose or be amended to disclose the names of the
	parties to a joint research agreement as defined in § 1.9(e). 
	(2) An amendment under paragraph (g)(1) of this section must be accompanied by the 	processing fee set forth in § 1.17(i) if not filed within one of the following time periods: 	(i) Within three months of the filing date of a national application; (ii) Within three 		months of the date of entry of the national stage as set forth in § 1.491 in an international 	application; (iii) Before the mailing of a first Office action on the merits; or (iv) Before 	the mailing of a first Office action after the filing of a request for continued examination 	under § 1.114.
*****


37 CFR 1.104(c)(5)(ii) provides (emphasis added):

	Subject matter which qualifies as prior art under 35 U.S.C. 102(e), (f), or (g) in effect 	prior to March 16, 2013, and a claimed invention in an application pending on or after 	December 10, 2004, or in any patent granted on or after December 10, 2004, will be 	treated as commonly owned for purposes of 35 U.S.C. 103(c) in effect prior to March 16, 	2013, on the basis of a joint research agreement under 35 U.S.C. 103(c)(2) in effect prior 	to March 16, 2013, if: 

The applicant or patent owner provides a statement to the effect that the 			subject matter and the claimed invention were made by or on behalf of the parties 			to a  joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 			1.9(e), which was in effect on or before the date the claimed invention was made, 			and that the claimed invention was made as a result of activities undertaken 			within the scope of the joint research agreement; and 
		(B) The application for patent for the claimed invention discloses or is amended 			to disclose the names of the parties to the joint research agreement. 


Pre-AIA  37 CFR 1.321 provides (emphasis added):

*****

(b) An applicant or assignee may disclaim or dedicate to the public the entire term, or any terminal part of the term, of a patent to be granted. Such terminal disclaimer is binding upon the grantee and its successors or assigns. The terminal disclaimer,
to be recorded in the Patent and Trademark Office, must:
(1) Be signed:
(i) By the applicant, or
(ii) If there is an assignee of record of an undivided part interest, by the applicant and such assignee, or
(iii) If there is an assignee of record of the entire interest, by such assignee, or
(iv) By an attorney or agent of record;
(2) Specify the portion of the term of the patent being disclaimed;
(3) State the present extent of applicant’s or assignee’s ownership interest in the patent to be granted; and
(4) Be accompanied by the fee set forth in § 1.20(d).

*****
(d) A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must: 
(1) Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2) Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding; 
(3) Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be sus-pended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION

In the present petition, applicant2 requests waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the concurrently filed terminal disclaimer be disqualified as prior art. Applicant requests that the Director to waive the prior art requirement in 37 CFR 1.321(d) in order for the terminal disclaimer to be entered and the case proceed with further examination on the merits. Applicant asserts at pages 3-5 of the petition the following:
Background
The Office’s procedures instruct Examiners to apply nonstatutory obviousness-type double patenting (“ODP”) rejections if there are allegedly patentably indistinct claims between an application under examination or patent under reexamination and a reference patent/application. Further, if the application under examination is subject to a joint research agreement, it is treated as commonly owned for purposes of double patenting analysis. See MPEP §§ 2146.03, 804, and 804.03.
As a result of these procedures, an ODP rejection may be applied in a pending application whether or not the reference application/patent, whose claims are the basis for the ODP rejection, is available as prior art for purposes of anticipation or obviousness. The Office’s procedures result in ODP rejections in which the filing of a terminal disclaimer under 37 CFR § 1.321(d) may not obviate the ODP rejection in certain circumstances, such as when the application under examination is subject to a joint research agreement.
Thus, the provisions of 37 CFR § 1.321(d) do not provide a mechanism to file a terminal disclaimer in situations where a joint research agreement meets the statutory 
The result of this gap in the provisions of 37 CFR § 1.321(d) is that joint inventors may be subject to the extraordinary situation where an ODP rejection may not be overcome under the rules. Accordingly, in such a situation, justice requires waiver of the non-statutory requirement of 37 CFR § 1.321(d) that the reference patent/application being disclaimed also be disqualified as prior art under either pre-AIA  35 USC § 102(e), (f), or (g) in accordance with 37 CFR § 1.104(c)(5)(h).
Facts of Applicants’ Extraordinary Situation
On October 21, 2020, Applicants submitted a JRA TD to address an ODP rejection over US Patent No. 9,995,755.
On November 13, 2020, the Office disapproved the JRA TD, stating “the reference(s) listed in the terminal disclaimer must have been disqualified as prior art as required by 37 CFR 1.312(d). If the reference(s) has not been disqualified as prior art, a petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.312(d) would be needed.” Terminal Disclaimer review decision dated November 13, 2020.
Applicants understand that the provisions of 37 CFR § 1.321(d) do not provide a mechanism to file a terminal disclaimer in situations where the joint research agreement meets the statutory requirements to be deemed commonly owned or subject to an obligation of assignment to the same person pursuant to pre-AIA  35 USC § 103(c), but the reference patent/application is not prior art that may be disqualified under pre-AIA  35 USC 103(c)(1). In the present case, the cited reference patent, US Patent No. 9,995,755, does not constitute prior art that can be disqualified because the present application was filed prior to the earliest priority date of US Patent No. 9,995,755, and there is no assertion by the Office that any evidence shows invention by another prior to the priority date to which the present claims are entitled.
The practical effect is that Applicants are now subject to the extraordinary and unjust situation where the Office’s ODP rejection may not be overcome under the rules.
Relief Sought by Applicants
Applicants respectfully submit that justice requires waiver of the non-statutory requirement of 37 CFR § 1.321(d) that the reference patent, US Patent No. 9,995,755, must be disqualified as prior art under either pre-AIA  35 USC § 102(e), (f), or (g) in accordance with 37 CFR § 1.104(c)(5)(h). The result of this waiver is that the 
A review of the record reveals that the joint research agreement statement under 37 CFR 1.104(c)(5)(ii)(A) filed on February 10, 2021, is not compliant because it states that Genentech, Inc. and The Regents of University of California are the applicants. While Office records reflect that Genentech, Inc. and The Regents of University of California are the assignees of the entire interest in the subject application, Office records do not reflect that the aforementioned are the applicants in the subject application. Rather, as reflected on the Filing Receipt mailed on February 16, 2011, the applicants are all of the joint inventors. A grantable petition under 37 CFR 1.183 to waive the requirements of 37 CFR 1.321(d) requires that a proper joint research agreement statement under 37 CFR 1.104(c)(5)(ii)(A) be filed that is made by all of the inventor-applicants. The statement under 37 CFR 1.104(c)(5)(ii)(A) may be signed by an attorney of record, however. 

A review of the record reveals that the terminal disclaimer based on a joint research agreement filed on February 10, 2021, is deficient in that it is not compliant with pre-AIA  37 CFR 1.321(b)(1)(i)-(iv), which requires that the terminal disclaimer be signed by one of the parties listed therein. The terminal disclaimer filed on February 10, 2021, was signed by Jennifer L. Davis, Reg, No. 54,632, who is a registered patent practitioner but is not an attorney of record in the subject application. Accordingly, the terminal disclaimer filed on February 10, 2021, is not signed in accordance with pre-AIA  37 CFR 1.321(b)(1)(i)-(iv).  A patent practitioner acting in a representative capacity may not sign the terminal disclaimer.  The assignee of the entire interest as set forth in pre-AIA  37 CFR 1.321(b)(iii) may sign the terminal disclaimer or a patent practitioner appointed by both assignees as set forth in pre-AIA  37 CFR 1.321(b)(iv) may also sign the terminal disclaimer. The terminal disclaimer also is not compliant because it states “terms of said prior patent” in the first paragraph and “full statutory terms of the prior patent” in the second paragraph. A patent does not have more than one statutory term.  
The assignees of the entire interest have failed to meet all of the formal requirements of pre-AIA  37 CFR 1.321(d) (which incorporates the requirements of pre-AIA  37 CFR 1.321(b)), and applicants (i.e., the inventors) have not met the requirements of 37 CFR 1.104(c)(5)(ii). Therefore, the present petition under 37 CFR 1.183 to waive the prior art requirement of pre-AIA  37 CFR 1.321(d) is dismissed, and the terminal disclaimer concurrently filed with the present petition will not be approved.  
Any request for reconsideration of this decision must be accompanied by a proper joint research agreement statement under 37 CFR 1.104(c)(5)(ii)(A) and a corrected terminal disclaimer (no fee required because fee under 37 CFR 1.20(d) has been paid) that is in compliance with pre-AIA  37 CFR 1.321(d).  

CONCLUSION
1. The petition under 37 CFR 1.183 filed on February 21, 2021 is DISMISSED.
2.  The petition under 37 CFR 1.182 is GRANTED
3. Any request for reconsideration must be submitted within TWO MONTHS of the mail date of this decision. The time period for reply is NOT subject to extension under 37 CFR 1.136(a). A petition fee will not be required for a renewed petition requesting reconsideration of this decision.
4. The terminal disclaimer filed on February 10, 2021, is being forwarded to the paralegal staff for processing. 
5. Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


















    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference at issue is U.S. Patent No. 9,995,755. Please note that removing the common ownership enforcement language from a USPTO terminal disclaimer form and substituting it with the joint research agreement enforcement language without removing the form number and OMB information is improper. Any modification of USPTO forms must comply with 37 CFR 1.4(d)(5). It is improper to include the label “Modified PTO/SB/26 (10/20)(Pre-AIA  Application)” in the upper right hand corner of the terminal disclaimer filed on February 10, 2021. It is recommended that this label not be included in the corrected terminal disclaimer. 
        2 It appears that it is the owners of the entire interest in the instant patent application who are requesting the requirement to waive the prior art requirement in 37 CFR 1.321(d) and not the applicants because the applicants are all of the inventors (applicants are the inventors for applications filed before September 16, 2012) listed on the latest filing receipt for the instant application.  For any renewed petition, it should clearly indicate that it the owners/assignees of the entire interest in the instant application who are requesting the relief stated therein. It is noted that the owners have established the right to take action in the instant application in this application filed before September 16, 2012 by filing statements under 37 CFR 3.73 on May 3, 2021.